DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/21/2020, 06/09/2021, and 02/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 09/21/2020 were reviewed and are acceptable.
Specification
The specification filed on 09/21/2020 was reviewed and is acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rennfeld et al. (US 5,537,956).
Regarding claim 1, Rennfeld et al. discloses a fuel cell system for a vehicle (as shown in Fig 1), the fuel cell system comprising:
a first cooling line (1) configured to pass through a fuel cell stack (3) in a vehicle and to circulate a first coolant therein (col. 1, line 63 to col. 2, line 5);
a first cooler (4) provided in the first cooling line and configured to cool the first coolant (as shown in Fig 1); and
a second cooler (10) provided in the first cooling line and configured to cool the first coolant independently from the first cooler (as shown in Fig 1).
Regarding claim 2, Rennfeld et al. discloses all of the claim limitations as set forth above.
Rennfeld et al. further discloses that the first cooler comprises a first radiator (4) connected to the first cooling line and configured to cool the first coolant (as shown in Fig 1), and the second cooler comprises a first branch line (9) which branches off from the first cooling line (as shown in Fig 1), and a second radiator (10) connected to the first branch line (as shown in Fig 1), the second radiator connected in parallel to the first radiator through the first branch line and configured to cool the first coolant (as shown in Fig 1).
Regarding claim 3, Rennfeld et al. discloses all of the claim limitations as set forth above.
Rennfeld et al. further discloses that a first end of the first branch line is connected to a first portion of the first cooling line between an outlet of the fuel cell stack and an inlet of the first radiator (as shown in Fig 1), and a second end of the first branch line is connected to a second portion of the first cooling line between an outlet of the first radiator and an inlet of the fuel cell stack (as shown in Fig 1).
Regarding claim 5, Rennfeld et al. discloses all of the claim limitations as set forth above.
Rennfeld et al. further discloses a first pump (6) provided in the first cooling line and configured to pump the first coolant (as shown in Fig 1); and
a flow rate adjuster (control unit 7) provided in the first cooling line and configured to adjust a flow rate of the first coolant to be introduced into the fuel cell stack independently from the first pump (as shown in Fig 1).
Regarding claim 12, Rennfeld et al. discloses all of the claim limitations as set forth above.
Rennfeld et al. further discloses a second cooling fan (22) configured to blow outside air to the second radiator (as shown in Fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rennfeld et al. (US 5,537,956), as applied to claim 3 above.
Regarding claim 4, Rennfeld et al. discloses all of the claim limitations as set forth above.
Rennfeld et al. further discloses a first on-off valve (8) configured to selectively open or close the first branch line (as shown in Fig 1).  Rennfeld et al. discloses that the valve is disposed between the first end of the first branch line and an inlet of the second radiator (as shown in Fig 1), and thus does not disclose the valve being disposed between the second end of the first branch line and an outlet of the second radiator, i.e. on the opposite side of the radiator.
Rennfeld et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fuel cell systems.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to routinely rearrange the valve to the other side of the radiator, i.e. at the outlet, with the reasonable expectation that doing so is a simple matter of engineering design choice and because the valve position (on the first branch line) does not reasonably appear to affect operation of the fuel cell system (see MPEP 2144.04(VI)(C)).
Allowable Subject Matter
Claim(s) 6-11 and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a fuel cell system comprising:
(claim 6) a second pump provided in a second branch line, the second pump connected in parallel to the first pump and configured to pump the first coolant;
(claim 9) a third radiator provided in a second cooling line; and
(claim 13) a heater provided in a first connection line.
Rennfeld et al. (US 5,537,956) is considered to be the closest relevant prior art to dependent claims 6, 9, or 13.  Rennfeld et al. discloses most of the claim limitations as set forth above.
However, Rennfeld et al. does not disclose, teach, fairly suggest, nor render obvious the noted limitations.  To the contrary, Rennfeld et al. explicitly discloses that the second radiator (10) exchanges heat between the first cooling line (1) and the second cooling line (2) and serves to provide heat as required (col. 2, lines 33-44), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards any of a second pump in the first cooling line, a third radiator, nor an additional heater in the first cooling line.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsubouchi (US 2019/0312288 A1) discloses a fuel cell system;
Yamamura (US 2019/0123406 A1) discloses a fuel cell vehicle; and
Kwon (US 2018/0166711 A1) discloses a fuel cell cooling system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        05/16/2022